United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2668
                                     ___________

Ericka Roth; Ginger Roth; Midwest      *
Timber Component Corporation,          *
                                       *
             Appellants,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Northern District of Iowa.
Roger Halvorson; Monona Enterprises, *
Inc.; Union State Bank; James Burger; *       [UNPUBLISHED]
Double L Group, Ltd.; Mike Sullivan; *
Houston Davis; Steve McCorkindale;     *
Gary Walton,                           *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: March 5, 1998
                               Filed: March 13, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Ericka Roth, Ginger Roth, and Midwest Timber Component Corporation appeal
the District Court’s1 order dismissing their suit for lack of subject matter jurisdiction.


      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
After careful review of the record and the parties’ submissions, we conclude the
District Court did not commit error. We thus affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-